         Case 1:21-mj-00014-GMH Document 25 Filed 04/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Crim No. 21-mj-14 (GMH)
                                              :
ANTHIME JOSEPH GIONET,                        :
                                              :
                       Defendant.             :

                                             ORDER

       Upon consideration of the government’s Consent Motion To Continue Status Hearing and

To Exclude Time Under the Speedy Trial Act,

       IT IS ORDERED, that the status hearing currently scheduled for April 28, 2021, at 1:00

p.m. be continued until June 25, 2021, at 1:00 p.m. before Magistrate Judge Zia M. Faruqui;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the time

period from April 28, 2021, until June 25, 2021, be excluded from computation of time under the

Speedy Trial Act in this case, in order to allow time for the parties to continue their

discussions for a disposition of this matter short of trial, and that the ends of justice served by

taking such action outweigh the best interests of the public and the defendant in a speedy trial.
                                                                           G. Michael Harvey
                                                                           2021.04.27
                                                                           14:37:27 -04'00'
                                                     HON. G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE
